IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

AT KNOXVILLE
TERRY EDWARD ELLISON,
Plaintiff,
vs. No. 3:19-cv-182,
RUSTY LONZA, CLAIBORNE

COUNTY, SOUTHERN HEALTH
PARTNERS, JOHN WILSON, JANET
VENABLE,

Defendants.

 

AFFIDAVIT OF JANET VENABLE

 

Comes now Janet Venable, after being duly sworn and makes this oath as follows:

1. [am over the age of eighteen and competent to testify in this matter as to my own
personal knowledge.

2. Tam a Captain of the Claiborne County Sheriff's Office,

3. At all times relevant to Mr, Ellison’s lawsuit, I was assigned to the Claiborne County

4, Terry Edwatd Ellison was an inmate housed in the Claiborne County Jail.

5. On or about February 26, 2019, officer John Wilson forwarded correspondence to
me from Mr. Ellison intended for the court.

6, In accordance with jail procedure, I forwarded the correspondence to the mail room
for delivery to the intended recipients.

7, After forwarding Mr. Ellison’s correspondence to the mail room, I had no further

contact with the correspondence.

Case 3:19-cv-00182-CLC-DCP Document 32-1 Filed 11/05/20 Page 1 of 2

 
Further affiant sayeth not
Caphiy her Yost

Captain Janet Venable
Claiborne County SherifPs Department

SWORN TO AND SUBSCRIBED BEFORE ME this 2Q day of _( JCA ADecr, 2020.

NOTARY PUBLIC
Ry tig
* anh. EAR
ee

=
My Commission Expires: H ldlal| AOS Sey "STATE a
zi TENNESSEE ' ae
Zi, NOTARY / X5
% *,, PUBLIC ES
4) A

“Oe Monte ‘o —

TN tN

Case 3:19-cv-00182-CLC-DCP Document 32-1 Filed 11/05/20 Page 2of2 PagelD #: 143
